

115 S1638 IS: Fostering Stable Housing Opportunities Act of 2017
U.S. Senate
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1638IN THE SENATE OF THE UNITED STATESJuly 26, 2017Mr. Grassley (for himself, Ms. Stabenow, Mr. Franken, Mr. Kaine, Mr. King, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide priority under certain federally assisted housing programs to assist youths who are
			 aging out of foster care, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fostering Stable Housing Opportunities Act of 2017. 2.Definition of familySection 3(b)(3)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(3)(A)) is amended—
 (1)in the first sentence— (A)by striking (v) and inserting (vi); and
 (B)by inserting after tenant family, the following: (v) a child who is in foster care and has attained an age such that the provision of foster care for the child will end by reason of the age of the child within 6 months,; and
 (2)in the second sentence, by inserting or (vi) after clause (v). 3.Priority for public housing occupancy and section 8 assistance (a)Public housingSection 6(c)(4)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437d(c)(4)(A)) is amended—
 (1)by striking this subparagraph and inserting this clause; and (2)by striking the subparagraph designation and all that follows through making dwelling units available and inserting the following:
					
 (A)making dwelling units in public housing available for occupancy, which shall provide that— (i)except for projects or portions of projects designated for occupancy pursuant to section 7(a), preference shall be given to otherwise eligible children who are in foster care, have attained an age such that the provision of foster care for the child will end by reason of the age of the child within 6 months, meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of the term at risk of homelessness in section 91.5 of title 24, Code of Federal Regulations, as in effect on September 1, 2016, and have agreed to comply with the requirements under section 38(c); and
 (ii)the public housing agency may establish a system for making dwelling units that are not occupied pursuant to the preference under clause (i) available.
 (b)Project-Based section 8 rental assistanceSection 8(d)(1)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437f(d)(1)(A)) is amended—
 (1)by striking except that with respect and inserting the following:  except that—(i)in the case of assisted dwelling units in a project assisted with project-based assistance under this section, the tenant selection criteria used by the owner shall give preference to otherwise eligible children who are in foster care, have attained an age such that the provision of foster care for the child will end by reason of the age of the child within 6 months, meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of the term at risk of homelessness in section 91.5 of title 24, Code of Federal Regulations, as in effect on September 1, 2016, and have agreed to comply with the requirements under section 38(c); and
 (ii)with respect; and (2)by inserting after preference is provided pursuant to clause (i) after to be assisted.
 (c)Voucher assistanceSection 8(o)(6)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(6)(A)) is amended—
 (1)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively; (2)by inserting before clause (ii), as so redesignated, the following:
					
 (i)Children aging out of foster careIn making tenant-based assistance under this subsection available on behalf of eligible families, each public housing agency shall give preference to otherwise eligible children who are in foster care, have attained an age such that the provision of foster care for the child will end by reason of the age of the child within 6 months, meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of the term at risk of homelessness in section 91.5 of title 24, Code of Federal Regulations, as in effect on September 1, 2016, and have agreed to comply with the requirements under section 38(c).;
 (3)in clause (ii), as so redesignated, by inserting that is not made available in accordance with the preference under clause (i) after under this subsection; and (4)in clause (iii), as so redesignated, by striking this subparagraph and inserting clause (ii).
 (d)PHA project-Based voucher assistanceSection 8(o)(13)(J) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)(J)) is amended—
 (1)in the first sentence, by inserting before the period at the end the following: , except that the agency shall give preference to otherwise eligible children who are in foster care, have attained an age such that the provision of foster care for the child will end by reason of the age of the child within 6 months, meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of the term at risk of homelessness in section 91.5 of title 24, Code of Federal Regulations, as in effect on September 1, 2016, and have agreed to comply with the requirements under section 38(c); and
 (2)in the third sentence, by striking The agency and inserting the following: For units that are made available after preference is provided pursuant to the first sentence of this subparagraph, the agency.
 (e)Terms and conditions on priorityTitle I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the end the following:
				
					38.Terms and conditions on preference for assistance for children aging out of foster care
 (a)PreferenceIn this section, the term preference for housing assistance means preference, for an otherwise eligible child in foster care, for— (1)occupancy in a public housing dwelling unit, pursuant to section 6(c)(4)(A)(i);
 (2)occupancy in a dwelling unit in a project assisted with project-based assistance under section 8, pursuant to subsection (d)(1)(A)(i) of such section;
 (3)tenant-based assistance under section 8(o), pursuant to paragraph (6)(A)(i) of such section; and (4)project-based assistance under section 8(o)(13), pursuant to subparagraph (J) of such section.
 (b)Early application for assistanceNotwithstanding the period during which a preference for housing assistance is provided for a person, an otherwise eligible person may apply for such occupancy or assistance at any time after the person attains 16 years of age.
						(c)Requirement for employment, education, or training
 (1)In generalExcept as provided in paragraph (3), each person occupying a dwelling unit pursuant to a preference for housing assistance shall be, not later than 12 months after the initial occupancy and for not less than 9 months of each successive 12-month period thereafter—
 (A)employed on average at least 35 hours of service per week; (B)engaged in vocational, technical, or workforce development training or in an apprenticeship, on a full-time basis, as classified by a vocational, technical, or workforce development training institution or entity;
 (C)enrolled in a secondary school, an institution of higher education, or other institution providing post-secondary education, on a full-time basis, as classified by an educational institution; or
 (D)engaged in a combination of activities described in subparagraphs (A), (B), and (C) to such an extent that, in the aggregate, the engagement is on a full-time basis.
 (2)VerificationThe Secretary shall require a public housing agency or project owner, as applicable, to annually verify compliance with the requirement under paragraph (1) by each person occupying a dwelling unit assisted or administered by the agency or owner, as applicable, pursuant to a preference for housing assistance in conjunction with reviews of income for purposes of determining eligibility for assistance described in subsection (a).
 (3)ExceptionsThe requirement under paragraph (1) shall not apply to— (A)a person physically or mentally unfit for employment, as determined in accordance with such standards as the Secretary shall establish;
 (B)a parent or other household member responsible for the care of a dependent child under 6 or an incapacitated person; and
 (C)a person who is regularly and actively participating in a drug addiction or alcoholic treatment and rehabilitation program.
 (d)Limitation on bedroomsA dwelling unit that is occupied by a person, or assisted with assistance made available on behalf of a person, pursuant to a preference for housing assistance may contain more than 1 bedroom only if each additional bedroom is occupied only by other persons who occupy the dwelling unit, or receive assistance made available, pursuant to a preference for housing assistance.
						(e)Termination of assistance
 (1)In generalA public housing agency or project owner, as applicable, shall terminate any occupancy of, or assistance on behalf of, a person pursuant to any preference for housing assistance upon the person attaining 25 years of age or upon substantial noncompliance with the requirement under subsection (c)(1).
 (2)Rule of constructionNothing in paragraph (1) may be construed to prohibit or affect the eligibility of any person for occupancy of housing assisted under this title or rental assistance under section 8 that is provided other than pursuant to a preference for housing assistance..
 4.Priority for rural rental assistanceSection 521(a)(2) of the Housing Act of 1949 (42 U.S.C. 1490a(a)(2)) is amended by adding at the end the following:
			
 (F)(i)In making occupancy in a project assisted under this paragraph, and rental assistance under this paragraph, available on behalf of eligible families, the project owner shall give preference to otherwise eligible children who—
 (I)are in foster care; (II)have attained an age such that the provision of foster care for the child will end by reason of the age of the child within 6 months;
 (III)meet the requirements under clauses (i) and (ii) of paragraph (1) of the definition of the term at risk of homelessness in section 91.5 of title 24, Code of Federal Regulations, as in effect on September 1, 2016; and
 (IV)have agreed to comply with the requirements under clause (iii). (ii)Notwithstanding the period during which a preference pursuant to clause (i) for occupancy in a project assisted under this paragraph or for rental assistance under this paragraph is provided for a person, an otherwise eligible person may apply for such occupancy or assistance at any time after the person attains 16 years of age.
 (iii)(I)Except as provided in subclause (III), each person occupying a dwelling unit pursuant to a preference under this subparagraph shall be, not later than 12 months after the initial occupancy and for not less than 9 months of each successive 12-month period thereafter—
 (aa)employed on average at least 35 hours of service per week; (bb)engaged in vocational, technical, or workforce development training or in an apprenticeship, on a full-time basis, as classified by a vocational, technical, or workforce development training institution or entity;
 (cc)enrolled in a secondary school, an institution of higher education, or other institution providing post-secondary education, on a full-time basis, as classified by an educational institution; or
 (dd)engaged in a combination of activities described in items (aa), (bb), and (cc) to such an extent that, in the aggregate, such engagement is on a full-time basis.
 (II)The Secretary shall require a project owner to verify compliance with the requirement under subclause (I) by each person occupying a dwelling unit pursuant to a preference under this subparagraph annually in conjunction with reviews of income for purposes of determining eligibility for assistance described in clause (i).
 (III)The requirement under subclause (I) shall not apply to— (aa)a person physically or mentally unfit for employment, as determined in accordance with such standards as the Secretary shall establish;
 (bb)a parent or other household member responsible for the care of a dependent child under 6 or an incapacitated person; and
 (cc)a person who is regularly and actively participating in a drug addiction or alcoholic treatment and rehabilitation program.
 (iv)A dwelling unit that is occupied by a person pursuant to a preference under this subparagraph may contain more than 1 bedroom only if the additional bedrooms are occupied only by other persons who occupy the dwelling unit pursuant to a preference under this subparagraph.
 (v)(I)A project owner shall terminate any occupancy of a person pursuant to the preference under clause (i) upon the person attaining 25 years of age or upon substantial noncompliance with the requirement under clause (ii).
 (II)Nothing in this clause may be construed to prohibit or affect the eligibility of any person for occupancy in a project assisted under this paragraph or for rental assistance under this paragraph, other than pursuant to a preference under this subparagraph..
		5.Reports to Congress
 (a)RequirementNot later than 10 years after the date of enactment of this Act, and not less frequently than every 5 years thereafter, the Secretary of Housing and Urban Development and the Secretary of Agriculture shall jointly submit a report to Congress regarding the status and outcomes of persons provided a preference for housing assistance pursuant to the amendments made by this Act.
 (b)ContentsEach report submitted under subsection (a) shall include— (1)such information as may be necessary to assess and evaluate the long-term success of providing a preference for housing assistance pursuant to the amendments made by this Act and to identify any changes to facilitate improving that success; and
 (2)information regarding the outcomes for persons provided that preference with respect to the period beginning upon initial provision of the housing assistance on behalf of the person and ending 10 years after termination of that assistance, which shall include—
 (A)employment and career status; (B)housing situation;
 (C)educational, training, or vocational attainment; (D)physical, mental, and emotional well-being (including any instances of substance abuse);
 (E)instances of arrests, incarcerations, and other interactions with the criminal justice system; (F)marital and familial status; and
 (G)any other relevant information as the Secretaries consider appropriate to facilitate successful operation of the program under the amendments made by this Act.
 (c)Protection of privacyEach report under this section shall— (1)contain aggregate information regarding the outcomes described in subsection (b); and
 (2)not contain any personally identifiable information.